DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Invention II, drawn a wireless sensor device of claims 6-10 in the reply filed on 6/14/21 is acknowledged.
Claim(s) 1-5 and 11-15 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/14/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
For claim 10, the claim term “having” is ambiguous (line 2).  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0248833 to Arne et al. (hereinafter “Arne”).
For claim 6, Arne discloses a wireless sensor device (Abstract) comprising:
a housing (102) (Fig. 1) (para [0031]);
a sensor in the housing and constructed and arranged to obtain an analog electrical signal from a human patient (para [0022] and [0050]);
a processor circuit in the housing constructed and arranged to convert the analog electrical signal to a digitized electrical signal (“analog-to-digital converter,” [0037]);
a transmitter in the housing and constructed and arranged to transmit, in a wireless manner, data relating to the digitized electrical signal (208) (Fig. 12) (para [0034] and [0039]); and

For claim 7, Arne further discloses wherein the processor circuit includes: an amplifier circuit constructed and arranged to amplify the analog electrical signal (“programmable gain or fixed gain amplifiers,” para [0040]); a filter circuit constructed and arranged to filter the amplified analog electrical signal (“programmable low-pass filter, programmable high-pass filter,” para [0040]); and an A/D converter circuit constructed and arranged to convert the amplified and filtered analog electrical signal to the digitized electrical signal (“analog-to-digital converter,” [0037]).
For claim 8, Arne further discloses wherein the sensor is an electrode (104a, 104b) (Fig. 1) (para [032] and [0052]).
For claim 9, Arne further discloses wherein the sensor is a respiratory sensor (para [0002]).
For claim 10, Arne further discloses a separate, portable device (312) (Fig. 13) having a receiver and a microprocessor circuit so that the data transmitted by the transmitter can be received by the receiver, with the microprocessor circuit being constructed and arranged to execute an application that analyzes the data (para [0053] and [0056]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791